IN THE SUPREME COURT OF TENNESSEE
                             AT JACKSON
                                 March 4, 2015 Session

       TIMOTHY DAVIS EX REL. KATHERINE MICHELLE DAVIS v.
                  MICHAEL IBACH, MD, ET AL.

         Appeal by Permission from the Court of Appeals, Western Section
                         Circuit Court for Dyer County
                    No. 09-CV-65     William B. Acree, Judge


                 No. W2013-02514-SC-R11-CV – Filed May 29, 2015


The Plaintiff filed a medical malpractice action against the Defendants. Following the
Defendants‟ motions to dismiss the action, asserting that the certificate of good faith was
noncompliant with the requirement in Tennessee Code Annotated section 29-26-
122(d)(4) (Supp. 2008), the trial court granted the Plaintiff‟s request to voluntarily
dismiss the action. The Defendants appealed, and the Court of Appeals affirmed the order
of the trial court. We granted review to determine whether the requirement of Tennessee
Code Annotated section 29-26-122(d)(4) that a certificate of good faith filed in a medical
malpractice action disclose the number of prior violations of the statute by the executing
party also requires disclosure of the absence of any prior violations of the statute. We
hold that it does not. Accordingly, the judgment of the Court of Appeals is affirmed.

   Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals
                                    Affirmed

JEFFREY S. BIVINS, J., delivered the opinion of the court, in which SHARON G. LEE, C.J.,
CORNELIA A. CLARK, and GARY R. WADE, JJ., joined. HOLLY KIRBY, J., not
participating.

Charles M. Agee, Jr., and W. Lewis Jenkins, Jr., Dyersburg, Tennessee, for the appellee,
Timothy Davis, as surviving spouse and next of kin of Katherine Michelle Davis,
deceased.

Timothy G. Wehner and Ashley D. Cleek, Jackson, Tennessee, for the appellant, Michael
Ibach, MD.

Robert A. Talley and Jennifer S. Harrison, Memphis, Tennessee, and Hubert B. Jones,
Dyersburg, Tennessee, for the appellant, Martinson Ansah, MD.
                                              OPINION

                             Factual and Procedural Background

       Katherine Michelle Davis, the wife of Timothy Davis (“the Plaintiff”), died on
November 28, 2008, as a result of complications from a surgical procedure she
underwent three days prior. The Plaintiff filed a medical malpractice complaint in the
Dyer County Circuit Court on May 18, 2009, against Mrs. Davis‟ treating physicians,
Drs. Michael Ibach and Martinson Ansah (“the Defendants”),1 for the wrongful death of
his wife. On September 21, 2009, the Plaintiff filed a certificate of good faith pursuant to
Tennessee Code Annotated section 29-26-122 of the Tennessee Medical Malpractice
Act.2 Tenn. Code Ann. § 29-26-122(a) (Supp. 2008).

        In May 2013, the Defendants separately filed motions to dismiss the Plaintiff‟s
cause of action for failure to comply with section 29-26-122(d)(4) because the Plaintiff‟s
certificate of good faith “d[id] not list the number of prior violations of plaintiff‟s
counsel.” See id. § 29-16-122(d)(4) (“A certificate of good faith shall disclose the
number of prior violations of this section by the executing party.”). It is undisputed that
the certificate of good faith filed by the Plaintiff did not include any statement regarding
the executing party‟s number of prior violations of the statute.

        Before the trial court ruled on the Defendants‟ motions to dismiss, the Plaintiff
filed a Notice of Voluntary Dismissal Without Prejudice pursuant to Rule 41.01 of the
Tennessee Rules of Civil Procedure. The Defendants filed a joint response in opposition
to dismissal without prejudice, arguing that, because the certificate of good faith was not
compliant with section 29-26-122(d)(4), the trial court was required to dismiss the action
with prejudice. See id. § 29-26-122(c) (“The failure of a plaintiff to file a certificate of
good faith in compliance with this section shall, upon motion, make the action subject to
dismissal with prejudice.”). Following a telephonic hearing, the trial court issued an
order granting the Plaintiff‟s request for voluntary dismissal without prejudice. Regarding
the issue of disclosure of prior violations, the trial court reasoned,

        The statute requires that the certificate shall disclose the number of prior
        violations of the section by the executing party which is plaintiff‟s counsel.

        1
          The Plaintiff also named Dr. Derek Mullinix and Dyersburg Regional Medical Center in the
original complaint. However, those parties are not involved in the instant appeal.

        2
          In 2012, the General Assembly amended the Tennessee Medical Malpractice Act to replace the
term “medical malpractice” with the term “health care liability.” See Act of Apr. 23, 2012, ch. 798, 2012
Tenn. Pub. Acts. For the purpose of this appeal, we will use the former term, which was in effect at the
time the instant complaint was filed.


                                                  -2-
        The record reflects that there were no prior violations by plaintiff‟s counsel.
        Accordingly, if there are no prior violations, there is nothing to disclose.
        The statute does not state that zero prior violations must be disclosed.3

        The Defendants appealed, and the Court of Appeals affirmed the trial court‟s order
granting the Plaintiff‟s voluntary dismissal without prejudice. See Davis v. Ibach, No.
W2013-02514-COA-R3-CV, 2014 WL 3368847, at *3-4 (Tenn. Ct. App. July 9, 2014).
The Court of Appeals “assume[d] arguendo, without deciding, that the certificate of good
faith filed by the Plaintiff in this case was noncompliant with the statute because it did
not state that the executing party had „zero‟ prior violations.” Id. at *2 n.8. However, the
Court of Appeals affirmed the trial court on the alternative ground that, regardless of the
alleged noncompliance of the certificate of good faith, the trial court had the authority to
voluntarily dismiss the case without prejudice. Id. at *4 (citing Robles v. Vanderbilt
Univ. Med. Ctr., No. M2010-01771-COA-R3-CV, 2011 WL 1532069 (Tenn. Ct. App.
Apr. 19, 2011)). We granted the Defendants‟ application for permission to appeal.

                                                 Analysis

        Tennessee Code Annotated section 29-26-122 governs the requirement of
plaintiffs to file a certificate of good faith in medical malpractice actions in which expert
testimony is required. See Tenn. Code Ann. § 29-26-122(a), (c), (d)(4).4 Section 29-26-
122(d)(4) states, “A certificate of good faith shall disclose the number of prior violations
of this section by the executing party.” In the instant case, it is undisputed that the
Plaintiff‟s certificate of good faith is silent as to the number of prior violations of the
statute. Therefore, the Defendants assert that the Plaintiff failed to comply with the strict
statutory requirement of section 29-26-122(d)(4) that the certificate of good faith “shall
disclose the number of prior violations of this section by the executing party.”

       Conversely, the Plaintiff, noting that neither the Plaintiff nor Plaintiff‟s counsel in
fact had committed any prior violations of the statute,5 asserts that “nothing in [section
29-26-122(d)(4)] states that a plaintiff‟s counsel must disclose the absence of any prior
violations of the statute; instead, the words speak to the number of prior violations: if no
such violations exist, then nothing exists to be disclosed.” Thus, we must determine

        3
          The trial court also resolved the matter on alternative grounds which we need not address for
reasons stated subsequently herein.
        4
         Although parts of section 29-26-122 have been amended since the Plaintiff filed the complaint,
the language in the current version of section -122(d)(4) is identical to the version in effect at the time the
complaint was filed. See Tenn. Code Ann. § 29-26-122 (2012 & Supp. 2013).
        5
          Indeed, in its order granting the Plaintiff‟s voluntary dismissal without prejudice, the trial court
found that the Plaintiff in fact had no prior violations of the statute. The Plaintiff asserted the same in his
briefs on appeal before the Court of Appeals and this Court, and there is nothing in the record to lead this
Court to conclude otherwise.

                                                     -3-
whether the failure to indicate the absence of any prior violations of the statute
constitutes a failure to comply with the requirement of section 29-26-122(d)(4).

        Issues of statutory construction present questions of law which we review de novo,
with no presumption of correctness. See Thurmond v. Mid-Cumberland Infectious
Disease Consultants, PLC, 433 S.W.3d 512, 516-17 (Tenn. 2014); Pratcher v. Methodist
Healthcare Memphis Hosps., 407 S.W.3d 727, 734 (Tenn. 2013). The role of this Court
in statutory interpretation is to assign a statute the full effect of the legislative intent
without restricting or expanding the intended scope of the statute. See Lee Med., Inc. v.
Beecher, 312 S.W.3d 515, 527 (Tenn. 2010); Larson-Ball v. Bell, 301 S.W.3d 228, 232
(Tenn. 2010). In doing so, we first must look to the text of the statute and give the words
of the statute “their natural and ordinary meaning in the context in which they appear and
in light of the statute‟s general purpose.” Mills v. Fulmarque, Inc., 360 S.W.3d 362, 368
(Tenn. 2012) (citing Lee Med., Inc., 312 S.W.3d at 526; Hayes v. Gibson Cnty., 288
S.W.3d 334, 337 (Tenn. 2009); Waldschmidt v. Reassure Am. Life Ins. Co., 271 S.W.3d
173, 176 (Tenn. 2008)). Therefore, when the language of a statute is clear and
unambiguous, we need look no further than the plain and ordinary meaning of the
statutory language. See Mills, 360 S.W.3d at 368. That is, “we presume that every word
in the statute has meaning and purpose and should be given full effect if the obvious
intent of the General Assembly is not violated by so doing.” Larson-Ball, 301 S.W.3d at
232.

        In Vaughn ex rel. Vaughn v. Mountain States Health Alliance, the Court of
Appeals considered the issue at question in the instant case and held that a plaintiff‟s
certificate of good faith is noncompliant with section 29-26-122(d)(4) and therefore
requires dismissal with prejudice when the plaintiff fails to disclose the absence of prior
violations. Vaughn ex rel. Vaughn v. Mountain States Health Alliance, No. E2012-
01042-COA-R3-CV, 2013 WL 817032, at *7 (Tenn. Ct. App. Mar. 5, 2013), (“Nowhere
in the body of the certificate does it disclose the number of prior violations, if any, of the
party executing the certificate. If there have not been any prior violations, [the
plaintiff‟s] counsel should have disclosed the number „0‟ on his certificate.”) perm. app.
denied (Tenn. May 15, 2014);6 see also Stovall v. UHS Lakeside, LLC, No. W2013-
01504-COA-R9-CV, 2014 WL 2155345, at *1, *5 (Tenn. Ct. App. Apr. 22, 2014)
(inferring that the plaintiffs failed to strictly comply with section 29-26-122(d)(4) when
they failed to disclose the number of prior violations but resolving the case on other
grounds); Caldwell v. Vanderbilt Univ., No. M2012-00328-COA-R3-CV, 2013 WL
655239, at *6 (Tenn. Ct. App. Feb. 20, 2013) (holding that the plaintiff‟s certificate was



        6
           This Court‟s order denying permission to appeal in Vaughn was based upon the plaintiff‟s
violation of the pre-suit notice requirements of Tennessee Code Annotated section 29-26-121. As a
result, the issue of whether the plaintiff had filed a certificate of good faith in compliance with section
122(d)(4) was pretermitted.

                                                   -4-
noncompliant with section 29-26-122(d)(4) when it failed to disclose the number of prior
violations but not expressly addressing whether any violations existed).

       We disagree with these holdings of the Court of Appeals and conclude that this
interpretation of the requirement of Tennessee Code Annotated section 29-26-122(d)(4)
is inconsistent with a fair reading of the language of the statute. On its face, the plain
language of the statute requires disclosure of “the number of prior violations of this
section by the executing party.” Tenn. Code Ann. § 29-26-122(d)(4) (emphasis added).
It does not require disclosure of whether or not there have been any prior violations. The
General Assembly easily could have worded the statute to instruct a party to disclose
whether or not there have been any prior violations and, if so, the number of such prior
violations. It did not do so. Logically, if there have not been any prior violations, there is
no “number of prior violations” to disclose. Therefore, we conclude that the requirement
of Tennessee Code Annotated section 29-26-122(d)(4) that a certificate of good faith
disclose the number of prior violations of the statute does not require disclosure of the
absence of any prior violations of the statute.7

                                        Conclusion

       Because there were no prior violations to disclose, the certificate of good faith
filed by the Plaintiff in the instant case did not violate section 29-26-122(d)(4), and
nothing in the statute prevented the trial court from granting the Plaintiff‟s request for
voluntary dismissal without prejudice. Therefore, we affirm the judgment of the Court of
Appeals, albeit on different grounds. Because this issue is dispositive, we need not
address the other issues raised by either party. Costs of this appeal are taxed to the
Defendants, for which execution may issue if necessary.


                                                   _______________________________
                                                    JEFFREY S. BIVINS, JUSTICE




       7
          We also expressly overrule Vaughn, 2013 WL 817032, and any other Court of Appeals‟
decisions on this issue to the extent that they are inconsistent with this opinion.

                                             -5-